Russell, C. J.
There was circumstantial evidence which authorized the inference that the plaintiff acquired title to the note subsequently to its maturity, and that for that reason he was not a bona fide purchaser. The charge of the court was a full, fair and able presentation of the law applicable to the case, and, when considered as a whole, was not subject to any of the exceptions presented in the motion for a new trial. For that reason the verdict approved by the trial judge will not be disturbed. Judgment affirmed.

Broyles, J., not presiding.

Complaint; from city court of Jefferson — Judge Johns. December 16, 1913.
A. 0. Brown, John J. & Boy M. Strickland, for plaintiff.
G. C. Thomas, T. J. Shackelford, W. M. Smith, P. Cooley, for defendant.